 

EXHIBIT 10.1

Weyland Tech  Inc. and Info Zone Development Limited

SOFTWARE LICENSE AGREEMENT

January 19, 2016







Weyland Tech Inc., a Delaware corporation, ( “ Weyland Tech ” ) and Info Zone
Development Limited, a corporation organized and existing under the laws of
HKSAR Hong Kong ( “ Info Zone” ) have agreed to establish this SOFTWARE LICENSE
AGREEMENT in order to provide Info Zone with exclusive rights to deploy,
utilize, and market Weyland Tech's CreateApp platform (hereinafter "the
Technology").  




Weyland Tech owns and/or has rights to certain computer software programs, known
collectively as the CreateApp Platform ( “ the Technology ” ) that are useful in
creating, managing and coordinating e-commerce channels and transactions.







1.     SCOPE OF LICENSE




         1.1 LICENSE GRANT.  License to Weyland Tech ’ s Technology: Weyland
Tech grants Info Zone a ten (10) year Sole and Exclusive License, with a five
(5) year option to deploy, utilize, market and sell the CreateApp platform.
 Info Zone will remain the only source that can sell the Technology in Hong Kong
and the People's Republic of China during this exclusive license.




         1.2 TERRITORY.  The Territory of the license shall be Hong Kong and the
People's Republic of China.




         1.3 ASSIGNMENT. Info Zone will not have the right to assign the License
to any other party.




2.     APPOINTMENT AS SOLE AND EXCLUSIVE LICENSEE




         2.1 APPOINTMENT.  Weyland Tech hereby appoints Info Zone effective
during the License Term, as Weyland Tech's distributor of the Technology for use
in Hong Kong and the People's Republic of China . The appointment shall be for a
Sole and Exclusive License.




         2.2 LICENSE FEES AND REQUIREMENTS.  In return for the Sole and
Exclusive License granted above, Info Zone agrees to provide the following to
Weyland Tech:




(a) A one time, up-front License Fee of US$10,000 to Weyland Tech, payable upon
signing of the SOFTWARE LICENSE AGREEMENT.





--------------------------------------------------------------------------------




(b) In addition to the above fees, Info Zone will pay Weyland Tech a 12.5%
transaction fee on the gross commercial sales of all goods and services sold
through the CreateApp platform deployed by Info Zone in Hong Kong and the
People's Republic of China .







3.       MARKETING AND SUPPORT OBLIGATIONS




         3.1 Info Zone MARKETING AND SALES EFFORTS. Info Zone shall use best
efforts to promote and market the Technology in order to maximize the licensing
and distribution of the Technology. Such marketing efforts shall include,
without limitation: establishment of a marketing and sales team dedicated
exclusively to promoting and distributing the Technology; advertising the
Technology in a commercially appropriate and reasonable manner; and promoting
the Technology at seminars, trade shows and conferences. Info Zone agrees
further that its marketing and advertising efforts with respect to the
Technology will be of the highest quality, and shall preserve the professional
image and reputation of Weyland Tech and the Technology.







4.       PREPARATION OF LOCALIZED VERSIONS




         4.1 PREPARATION OF LOCALIZED VERSIONS. Info Zone shall be responsible
for utilizing the Localization Source Code to prepare Localized Versions of the
Technology and of any new version thereof in accordance with a schedule to be
agreed upon for each such new version.




         4.2 RESPONSIBILITY FOR QUALITY ASSURANCE. Info Zone shall have
exclusive responsibility for the development, packaging and quality assurance of
Localized Versions.







5.       INSTALLATION, TRAINING, TECHNICAL SUPPORT AND MAINTENANCE




         5.1 INSTALLATION AND TRAINING. Info Zone shall be responsible for
conducting all activities required to install the Technology at Retailers and
Suppliers and for providing training to the Retailers and Suppliers. Info Zone
shall also conduct the training related activities for such Retailers and
Suppliers, at such Retailers and Suppliers' request, and charge a reasonable fee
to such Retailers and Suppliers for such training. All such installation and
training shall be conducted with the highest level of professionalism and
quality.




         5.2 TECHNICAL SUPPORT AND MAINTENANCE. Info Zone shall be responsible
for providing Technical Support with respect to technical questions, support
problems, and Error





--------------------------------------------------------------------------------

evaluation and correction to all Retailers and Suppliers of the Technology who
have entered into the Software Maintenance Agreement with Info Zone.




         5.3 SOFTWARE MAINTENANCE AND SUPPORT SERVICES. Software Maintenance and
Support Services shall be provided under Info Zone's Software Maintenance and
Support Services policies in effect on the date the Software Maintenance and
Support Services is ordered. Info Zone is hereby authorized to distribute any
and all Error corrections and Updates to all of its Retailers and Suppliers
customers and sub-licensees.




6.       WARRANTIES




         6.1 Info Zone WARRANTY. Info Zone warrants that it maintains the
facilities, resources and experienced personnel necessary to market and
distribute Technology and to perform the necessary installation, training and
maintenance services related to such Technology and otherwise to fulfill its
obligations under this Agreement and that it is not precluded by any existing
arrangement, contractual or otherwise, from entering into this Agreement.




         6.2 WEYLAND TECH  FINANCIAL INDEMNITY. Info Zone will indemnify Weyland
Tech for, and hold Weyland Tech harmless from, any loss, expense, damages,
claims, demands, or liability arising from any claim, suit, action or demand
resulting from: (a) the negligence, error, omission or willful misconduct of
Info Zone or its representatives or sub-licensees; (b) the breach of any terms
of this Agreement; or (c) Info Zone's non- compliance with applicable laws and
regulations.




         6.3 WEYLAND TECH  WARRANTY. Weyland Tech warrants and covenants that it
has and will during the License Term take all actions reasonably necessary and
appropriate to maintain the right to grant Info Zone to use, reproduce, or
sublicense the Technology under this Agreement.







7.       COVENANTS AND RESTRICTIONS REGARDING THE TECHNOLOGY




         7.1 PROHIBITION ON DECOMPILING. Info Zone acknowledges that the
Technology contains the valuable information of Weyland Tech and Info Zone
agrees not to cause or permit the modification, reverse engineering,
translation, disassembly, or decompilation of, or otherwise to attempt to derive
the source code of the Technology, whether in whole or in part.




         7.2 PROPRIETARY NOTICES. In order to protect Weyland Tech's copyright
and other ownership interests in the Technology, Info Zone agrees that as a
condition of its rights hereunder, each copy of the Technology and related
documentation reproduced by or on behalf of Info Zone shall contain the same
proprietary notices on the media, within the code and on the Documentation which
appear on the media or within the code of the Technology or on the Documentation
delivered by Weyland Tech to Info Zone.





--------------------------------------------------------------------------------







8.       SOURCE CODE.




         8.1 SOURCE CODE TRANSFER. Weyland Tech has placed, or will place within
thirty (30) days of the commencement of the License Term, documented and working
order copies of the source code of the User Programs and Server Programs under
the control of Info Zone.




         8.2 PROTECTION OF SOURCE CODE. Info Zone will protect the Technology
source code with the same care and using the precautions which it uses to
protect its own source code. Info Zone will limit access to the Technology
source code to its employees with a need to know which have agreed in writing to
maintain the confidentiality of such source code.







9.       OWNERSHIP AND PROPRIETARY RIGHTS.




         9.1 OWNERSHIP. Weyland Tech shall retain all title, copyright and other
proprietary rights in and to the Technology. Info Zone does not acquire any
rights, express or implied, in the Technology, other than those specified in
this Agreement. In the event that Info Zone makes suggestions to Weyland Tech
regarding new features, functionality or performance that Info Zone adopts for
the Technology, such new features, functionality or performance shall become the
sole and exclusive property of Info Zone.




         9.2 ASSIGNMENT OF RIGHTS IN LOCALIZATIONS. Weyland Tech hereby assigns
to Info Zone any and all right and title, including without limitation
copyright, it may have in Localized Versions of the Technology, the
Documentation, on-line help and the Training Materials as prepared by Info Zone
hereunder, including but not limited to any previous work performed by Info
Zone.




         9.3 Info Zone'S RIGHTS IN FUTURE DEVELOPMENT WORKS. Weyland Tech agrees
and hereby assigns all right, title and interest in any derivative works
including enhancements, new software modules or product options (collectively
such future versions of the Technology and any derivative works including
enhancements, new software modules or product options shall be referred to as
"Future Development Work(s)").







10.       MISCELLANEOUS.




         10.1 GOVERNING LAW. This Agreement shall be governed in all respects by
the laws of HKSAR Hong Kong. This Agreement is prepared and executed in the
English language only and any translation of this Agreement into any other
language shall have no effect.








--------------------------------------------------------------------------------

         10.2 ATTORNEYS FEES. In the event any proceeding or lawsuit is brought
by Weyland Tech or Info Zone in connection with this Agreement, the prevailing
party in such proceeding shall be entitled to receive its costs, expert witness
fees and reasonable attorneys' fees, including costs and fees on appeal.




         10.3 ARBITRATION. Choice of Forum and Venue. Each party to this
Agreement shall have the right to have recourse to and shall be bound by the
pre-arbitral referee procedure of the International Chamber of Commerce in
accordance with its Rules for a Pre-Arbitral Referee Procedure.  All disputes
arising out of or in connection with this Agreement shall be finally settled
under the Rules of Arbitration of the International Chamber of Commerce by one
arbitrator appointed in accordance with the said Rules.  The parties further
agree that the language to be used for any pre-arbitral referee procedures and
for the arbitration will be English, and that the Parties shall mutually agree
as to the location where any of the foregoing proceedings shall take place.
 Notwithstanding any other provision of this Agreement, either party shall be
entitled to seek injunctive or other provisional relief from any court of
competent jurisdiction at any time prior to, during or after any pre-arbitral
referee procedure or arbitration proceeding initiated under this Section 10.







WEYLAND TECH  INC.




_____________________







Info Zone  Development Limited




_____________________

/s/ Brent Y Suen, CEO - Weyland Tech Inc.

/s/ Kan Kok Wai, Director - Info Zone  Development Limited












